           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 1 of 6



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(BPV)
10                                            )
                   Plaintiff,                 )
11                                            )
            v.                                ) REPLY IN SUPPORT OF MOTION IN
12                                            )    LIMINE TO PRECLUDE TEXT
     Matthew Bowen,                           )             MESSAGES
13                                            )             [Docs. 53, 64]
                   Defendant.                 )
14
           The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of
15

16   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby replies in support of his
17   motion in limine. That motion seeks to preclude the government from introducing
18
     evidence of text messages in these categories: 1) those that may be perceived a racist of
19

20   offensive; 2) those that reflect political opinion; 3) those that reflect Mr. Bowen’s
21   dissatisfaction with his employment as a Border Patrol agent; and 4) those that pertain
22
     to Mr. Bowen’s conversations with his attorney. Because none of these messages meet
23

24   the relevancy standards of Fed. R. Evid. 401 et. seq., the motion should be granted.

25         Before responding to the Government’s specific legal arguments, it is important
26
     to point out that the Government indicates it is “not intending to offer into evidence all

                                                                                                  1
           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 2 of 6




 1
     text messages produced to the defendant in discovery” or to “offer irrelevant

 2   information as evidence in its case-in chief.” (Doc. 64 at p. 5.) Accordingly, there
 3
     appears to be agreement as to the inadmissibility of information concerning Mr.
 4
     Bowen’s “trucking business or other family matters unrelated to his employment as a
 5

 6   Border Patrol agent.” (Id.) This is helpful, indeed, but given the large number of text
 7
     messages in the Government’s possession, it is not at all clear which ones the
 8
     Government is excluding. What is needed in order to resolve the issue in an expeditious
 9

10   manner, is for the Government to identify each text message that it does intend to
11
     introduce at trial. It is therefore respectfully requested that the Court enter an Order
12
     directing the Government to provide a list of the text messages it wishes to introduce
13

14   into evidence. Once identified, the parties will be in a better position to argue their
15   respective positions on the admissibility of each text message.
16
           The Government asks this Court for permission to introduce evidence of Mr.
17

18   Bowen’s alleged “great disdain” for aliens, on the theory that his use of pejorative or

19   derogatory terms is relevant to demonstrating his intent to violate the victim’s civil
20
     rights. (Id. at p. 9.) This argument lacks merit because the Government is mistaken in its
21

22   assertion that it must prove Mr. Bowen willfully chose to use his truck to seize the

23   alleged victim. (Id.) A violation of 18 U.S.C. § 242 does not turn on an agent’s selection
24
     of method by which to seize an individual, but, rather, the question of intent turns on
25

26
     whether Mr. Bowen willfully violated the constitution by using more force than


                                                                                                2
           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 3 of 6




 1
     reasonably necessary under the circumstances. United States v. Reese, 2 F.3d 870 (9th

 2   Cir. 1993). There, in the context of § 242, the Court approved an instruction that
 3
     defined “willfully” as an act that is “done voluntarily and intentionally and with a
 4
     specific intent to do something the law forbids, that is, with the intent to violate a
 5

 6   specific right.” Id. at 885. The Government’s motion agrees that these are the elements
 7
     of the offense. (Doc. 64 at pp. 6-7.) How Mr. Bowen referred to aliens in specific text
 8
     does not aid the jury in determining whether he, on this occasion, set out to use
 9

10   excessive force to apprehend the alleged victim. Text messages using such language is
11
     not admissible because Mr. Bowen’s alleged “disdain” for aliens is not relevant to the
12
     issues before the jury.1 Fed. R. Evid. 401, 402.
13

14         If there are messages that demonstrate Mr. Bowen’s intent “to do something the
15   law forbids,” but also uses offensive language, those words should be redacted prior to
16
     going to the jury. The Government points to the message to Agent Swartz on December
17

18   4, 2017.2 (Doc. 64 at p. 10.) That text reads:

19

20
     1
       In addition, if these texts are admitted, Mr. Bowen would seek to establish that the use
21
     of these terms is commonplace throughout the Border Patrol’s Tucson Sector, that it is
22   part of the agency’s culture, and therefore says nothing about Mr. Bowen’s mindset. See
     Crane v. Kentucky, 476 U.S. 683, 690 91986) (due process guarantees a defendant “a
23
     meaningful opportunity to present a complete defense.”). Such a side-show would be
24   time-consuming and confusing to the jury.
25   2
      Some texts between Mr. Bowen and Agent Swartz are subject to the Recommendation
26   granting in part Mr. Bowen’s Motion to Suppress because they occurred prior to
     December 3, 2017. (Doc. 57.)

                                                                                               3
           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 4 of 6




 1
                  I used an f150 to do a human pit maneuver on a guat running
                  from an agent. it was in front of cameras and everybody
 2                thought i ran him over so they made it into an SIR even though
                  the tonk was totally fine. just a little push with a ford bumper
 3

 4   (Doc. 64 at p. 10, citing Doc. 53-1, p.2.) The entire message is inadmissible because it
 5
     does not make it more likely or not that Mr. Bowen intended to violate the
 6
     constitutional rights of the alleged victim. However, if this Court disagrees, then the
 7

 8   words “guat” and “tonk” should be replaced with “alien” to eliminate the prejudice
 9
     caused by the use of such terms.
10
           With regard to messages referencing conversations with Mr. Bowen’s union
11

12   attorney, the Government’s suggestion for a limiting instruction should be rejected.
13   First, the Government does not explain why these messages are relevant and, in fact,
14
     they are not. (Id. at p. 10.) Second, admission of these text messages is unfairly
15

16   prejudicial because they wrongly imply consciousness of guilt. One of the benefits of
17   union membership is that legal counsel is provided at no cost whenever an agent is
18
     accused of wrongdoing, from a simple administrative personnel action to accusations of
19

20   illegal conduct. Agents are required to contact the union attorney in order to access this

21   benefit. Doing so does not, therefore, demonstrate consciousness of guilt and the
22
     admission of these texts would unfairly permit the Government to insinuate otherwise.
23

24         Similarly, these texts raise the improper implication that Mr. Bowen sought legal

25   advice to help him fabricate a story. (Doc. 53, Ex. 1 at p. 6.) (“I sent it to Jim [Calle]
26
     also and he made a few suggestions that I’m going to add in before submitting it.”). Mr.

                                                                                                  4
           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 5 of 6




 1
     Calle did nothing improper, but the jury will certainly read the text (and others along

 2   the similar lines) that way. It is legally irrelevant whether someone exercises their right
 3
     to consult with counsel. The Government should not be permitted to introduce this
 4
     evidence, which wrongly implies Mr. Bowen’s wrongdoing or consciousness of guilt.
 5

 6   Because there is no proper purpose for these text messages to be admitted, the use of a
 7
     limiting instruction is moot.
 8
           Conclusion:
 9

10         Each of the subject matters identified in the motion and above are inadmissible
11
     because they are irrelevant, or because their relevance is so minimal as to be substantially
12
     outweighed by their prejudicial impact on Mr. Bowen. Fed. R. Evid. 401 et. seq. To the
13

14   extent this Court disagrees, the Court should order the Government to provide a list of
15   the text messages it wishes to introduce into evidence, and then give the parties an
16
     opportunity to brief and/or argue their respective positions as to the admissibility of the
17

18   individual messages.

19

20
                         Respectfully submitted this 10th day of May, 2019.
21
                                      LAW OFFICE OF SEAN CHAPMAN, P.C.
22
                                      BY: /s/ Sean Chapman
23                                               Sean Chapman
24

25

26



                                                                                                   5
           Case 4:18-cr-01013-CKJ-DTF Document 72 Filed 05/10/19 Page 6 of 6




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on May 10, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
     Monica Ryan
 7
     Monica.Ryan@us.doj.gov
 8   US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
 9
     Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                            6
